Exhibit 10.31

DAVITA INC. POST-RETIREMENT DEFERRED COMPENSATION ARRANGEMENT

 

 

AMENDMENT #1

 

 

WHEREAS, Section 7.1 of the DaVita Inc. Post-Retirement Deferred Compensation
Arrangement (the “Plan”) provides that the DaVita Inc. (the “Company”) has the
right to amend the Plan at any time;

WHEREAS, the Company desires to amend the Plan to comply with the final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended;

WHEREAS, the Company desires to preserve the grandfathered status of those Plan
benefits that were earned and vested as of December 31, 2004, so that those
grandfathered amounts will not be subject to Code Section 409A, but will remain
subject to the terms of the Plan in effect prior to this Amendment, and this
Amendment is intended to not constitute a material modification of the Plan with
respect to those grandfathered amounts;

NOW THEREFORE, the Company hereby amends the Plan as follows:

1. Effective January 1, 2009, Section 2.2 of the Plan hereby is amended by the
addition of the following sentence at the end of such Section:

With respect to amounts that are subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), for purposes of determining whether a
Change of Control has occurred under this Section 2.2, “Company” shall mean
DaVita Inc.

2. Effective January 1, 2009, the first sentence of Section 3.2 of the Plan
hereby is amended to read as follows:

In the event it is subsequently determined that a Participant does not
constitute a Top-Hat Employee, contributions on behalf of such Participant shall
cease and his benefit shall be payable only as provided under this Plan, unless
otherwise permitted under Code Section 409A.

3. Effective January 1, 2009, Section 5.1 of the Plan hereby is amended to read
in its entirety as follows:

5.1 Distributions following Termination of Employment. Participants shall
receive the vested portion of their benefits determined pursuant to the rules of
Article III within 90 days after the Participant’s termination of employment,
regardless of the reason for termination of employment (e.g., death, disability,
retirement, or otherwise), provided that, with respect to those benefits that
are subject to Code Section 409A, such termination of employment constitutes a
separation from service, as defined below.

 

-1-



--------------------------------------------------------------------------------

(a) A “separation from service” means a separation from service with the Company
and all other persons or entities with whom the Company would be considered a
single employer under Code Section 414(b) or 414(c), within the meaning of Code
Section 409A.

(b) With respect to any amount that becomes payable to a Participant upon the
Participant’s separation from service, as defined above, for any reason,
notwithstanding any other provision of the Plan to the contrary, if the Company
determines in good faith that the Participant is a “specified employee” under
Code Section 409A then, to the extent required under Code Section 409A, any
amount that otherwise would be payable to the Participant during the six-month
period following the Participant’s separation from service shall be suspended
until the lapse of such six-month period (or, if earlier, the date of death of
the Participant). The amount that otherwise would be payable to the Participant
during such period of suspension shall be paid in a single payment on the day
following the end of such six-month period (or, if such day is not a business
day, on the next succeeding business day) or within 30 days following the death
of the Participant during such six-month period, provided that the death of the
Participant during such six-month period shall not cause the acceleration of any
amount that otherwise would be payable on any date during such six-month period
following the date of the Participant’s death. Any amounts not subject to the
suspension described in the preceding sentence shall be paid as otherwise
provided in the Plan.

4. Effective January 1, 2009, Section 5.2 of the Plan hereby is amended by the
addition of the following paragraph at the end of such Section:

With respect to the portion of any Account that is subject to Code Section 409A,
any election under Section 5.2(a) or 5.2(b) above with respect to that portion
of the Participant’s Account that is attributable to Company contributions made
for a calendar year shall be made prior to the calendar year during which the
Participant’s services to the Company which give rise to the contributions made
for such calendar year were performed, and such withdrawal election will be
irrevocable except with respect to subsequent payment elections which shall be
permitted in compliance with Code Section 409A. Any withdrawal election under
Section 5.2(b) shall be made in compliance with Code Section 409A with respect
to the portion of any Account that is subject to Code Section 409A.

5. Effective January 1, 2009, Section 7.1 of the Plan hereby is amended by the
addition of the following sentence at the end of such Section:

Notwithstanding the preceding sentence, to the extent the Participant’s Account
is subject to Code Section 409A, benefits will be distributed upon the
termination of the Plan only in compliance with Code Section 409A.

 

-2-